Conley Byrd, Justice, dissenting. Arkansas Statutes Annotated § 19-2109 requires that the holiday pay . . shall he based on each man’s daily rate of pay and in addition to the regular pay schedule. ” I can find nothing in the record to show that these firemen have been paid anything other than the “regular pay schedule.” The inclusion in all budget appropriations of the city that “The appropriations made herein include additional pay for holidays ... as provided for by the laws of the State of Arkansas” is only a conclusion and is not proof of the fact that holiday pay was paid in addition to the “regular pay schedule.” The fact that the same clause is attached to identical budgets involving employees not entitled to holiday pay under the laws of Arkansas only adds emphasis to the conclusionary nature of the City’s position and proof. Of course the EASE with which the majority opinion permits cities to circumvent the mandatory holiday pay requirements so effectively mutilates the holiday pay statutes that they become nothing more than empty rhetoric. For the reasons stated, I respectfully dissent.